Per Curiam.
The state of the ease, which is before us on appeal by the defendants below from a judgment rendered against them in favor of the plaintiff: in the court below, was settled by the trial judge, and is as follows:
“Plaintiff sues to recover commissions for the sale of real estate to defendants to be paid upon the delivery of the deed. Plaintiff had procured a purchaser who signed an agreement to purchase the property of the defendants, by which agreement the vendors agreed with the vendee to do certain repairs. The vendors never did do the repairs as agreed, and the vendee would not take title because of the default of the vendor. Judgment was given for the plaintiff for $230, the amount of his commissions.”
It is apparent that the state of the case discloses no question raised in the trial court as to the legal propriety of any of its rulings.
It has been repeatedly held, in order that alleged error of law may be reviewed, there must be something in the state of the case to show that the question was raised in the trial court. Oliphant v. Brearley, 54 N. J. L. 521; Williams v. Connolly Contracting Co., 74 id. 105.
The reasons relied on by the counsel of appellants and argued in the brief for a reversal of the judgment cannot therefore be considered.
"Where a judgment cannot be reversed upon the grounds specified it is affirmed. Champlin v. Barthold, 82 N. J. L. 13.
Judgment is affirmed, with costs.